 

 

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT

(the "Agreement") dated December 29, 2000 among Ascent Investments, LLC, a
Delaware Limited Liability Company (the "Company"), Alpharma USPD Inc., a
Maryland corporation (the "Lender"), Alpharma Inc., a Delaware corporation (the
"Parent") and each of the Original Lenders listed at the end of this Agreement.



WHEREAS, pursuant to a Loan Agreement dated December 29, 2000 among the Company,
the Lender and the Parent (the "Alpharma Loan Agreement"), the Lender has agreed
to loan to the Company an aggregate of up to $6 million from time to time upon
the terms and conditions set forth therein;

WHEREAS, pursuant to a Loan Agreement dated December 29, 2000 among the Company
and Ascent Pediatrics, Inc., a Delaware corporation (the "Ascent Loan Agreement"
and "Ascent", respectively ), the Company has agreed to loan to Ascent all of
the funds it receives under the Alpharma Loan Agreement;

WHEREAS, the Original Lenders and Ascent have entered into a Fifth Amendment
dated December 29, 2000 to the Securities Purchase Agreement dated May 13, 1998
(the "Fifth Amendment") which, among other things obligates the Original Lenders
to cause the Company to purchase certain shares of Series H Preferred Stock at
the request of Ascent upon and subject to the terms and conditions of the Fifth
Amendment.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

DEFINITIONS



"Loan" and "Loan Date" shall have the meaning set forth in the Alpharma Loan
Agreement and "Loan Completion Date" and "Additional Shares" shall have the
meaning set forth in the Fifth Amendment. Unless the context otherwise requires:
 a. a term has the meaning assigned to it;
 b. an accounting term not otherwise defined has the meaning assigned to it in
    accordance with Generally Accepted Accounting Principles;
 c. "or" is not exclusive;
 d. words in the singular include the plural and in the plural include the
    singular;
 e. provisions apply to successive events and transactions; and
 f. "herein", "hereof" and other words or similar import refer to this Agreement
    as a whole and not to any particular Article, Section or other subdivision.

 1. The parties may sign any number of copies of this Agreement. Each signed
    copy shall be an original and may be signed in counterparts, but all of them
    together represent the same agreement.
 2. The laws of the State of New York, without regard to principles of conflicts
    of law, shall govern this Agreement.

 

CONDITIONS AND OBLIGATIONS

OF THE PARTIES



The obligation of the Lender to makes any Loans on or after the date hereof is
subject to the fulfillment to its reasonable satisfaction, or the waiver by the
Lender, on or prior to the applicable Loan Date, of each of the following
additional conditions:
 a. The Fifth Amendment, in the form attached hereto as Exhibit A shall be in
    full force and effect and
 b. Ascent and each of the Original Lenders shall have performed in all material
    respects all of their respective obligations under the Fifth Amendment.

 1. The Original Lenders agree that, following the date upon which Ascent shall
    have borrowed an aggregate of $6,250,000 under the Ascent Loan Agreement,
    each of the Original Lenders shall make a capital contribution to the
    Company so that all such capital contributions in the aggregate will be
    sufficient in amount and paid in a manner to timely fund the purchase by the
    Company of the Additional Shares as required by the terms of Section 2.1 of
    the Fifth Amendment.
 2. The Company agrees that it will purchase the Additional Shares as required
    by the terms of Section 2.1 of the Fifth Amendment.

 

 

IN WITNESS WHEREOF,

the parties hereof have duly executed this Agreement as of the day and year set
forth above.



FS ASCENT INVESTMENTS, LLC

 

 

By: /s/ James L. Luikart

Name: James L. Luikart

Title: Managing Member

 

 

ALPHARMA USPD INC.

 

 

By: /s/ Thomas L. Anderson

Name: Thomas L. Anderson

Title: President

 

 

ALPHARMA INC.

 

 

By: /s/ Thomas L. Anderson

Name: Thomas L. Anderson

Title: Vice President

 

 

ORIGINAL LENDERS

FURMAN SELZ INVESTORS II L.P.

FS EMPLOYEE INVESTORS L.L.C.

FS PARALLEL FUND L.P.

By: FS PRIVATE INVESTMENTS LLC, MANAGER

 

 

By: /s/ James L. Luikart

Name: James L. Luikart

Title: Managing Member

 

 

BANCBOSTON VENTURES INC.

 

 

By:___________________________

Name:

Title:

 

 

 

FLYNN PARTNERS

 

 

By: /s/ Marcia T. Bates

Name: Marcia T. Bates

Title: Managing Director